Title: To George Washington from Samuel Huntington, 29 November 1780
From: Huntington, Samuel
To: Washington, George


                        
                            Sir,
                            Philadelphia November 29. 1780
                        
                        Your Excellency will receive enclosed two Acts of Congress of the 28th Instant and one of this Day.
                        By one of the 28th, it is ordered, that the Commander in Chief and the other Officers in the several
                            Departments therein mentioned, be furnished with the Journals of Congress for the Use of the Army; which will be
                            accordingly forwarded as far as they are printed.
                        The other of the same Date is explanatory of the late Resolutions of Congress respecting the half Pay of the
                            General Officers.
                        By the last, the Officers who are entitled to keep Horses, and shall have them wounded & disabled in
                            Action, are to receive Pay for them, provided the Horses so wounded and disabled, are delivered to the Department of the
                            Quarter Master General. I have the Honor to be with the highest Respect your Excellency’s most obedient & humble
                            servant
                        
                            Sam. Huntington President
                        
                        
                            P.S. Your Letter of the 20th hath been duly received.
                        

                    